t c memo united_states tax_court harry t cavalaris petitioner v commissioner of internal revenue respondent docket no filed date richard eugene marsh jr for petitioner jeanne gramling for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the respective amounts of dollar_figure and dollar_figure and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively at the time of filing the petition petitioner resided in charlotte north carolina the substance of the dispute focuses on the deductibility of a large number of relatively small items after concessions the issues are whether petitioner is entitled to certain claimed unreimbursed employee_business_expense deductions for the years in issue whether petitioner is entitled to certain claimed charitable_contribution deductions for the years in issue and whether petitioner is liable for penalties pursuant to sec_6662 for the years in issue each issue is discussed separately we note at the outset that deductions are a matter of legislative grace and petitioner bears the burden of proving his entitlement to and the amount_of_deductions rule a 290_us_111 if the record provides sufficient evidence to show that a taxpayer incurred a deductible respondent concedes that petitioner is entitled to charitable_contribution deductions in excess of the amounts allowed in the notice_of_deficiency for the taxable years and in the amounts of dollar_figure and dollar_figure respectively petitioner concedes that he is not entitled to deduct any portion of a dollar_figure expenditure dollar_figure of which was deducted made for spa services on date as a charitable_contribution expense but the taxpayer has failed to substantiate the precise amount in some situations the court may estimate the amount of the expense 39_f2d_540 2d cir in so doing our estimate may be weighted against petitioner whose inexactitude is of his own making cohan v commissioner supra pincite for ease of discussion we have combined our findings_of_fact and opinion with respect to each issue employee business_expenses for the past years petitioner has been involved in real_estate and recreation businesses in charlotte north carolina petitioner owns between and percent of several businesses the corporations organized primarily as s_corporations that own and lease commercial real_estate the corporations' tenants included three businesses that operate roller skating rinks a family dollar store a circle k gas station and convenience store and a bojangles restaurant petitioner served as an officer typically secretary in each of the corporations during and petitioner received no compensation from the corporations during or for his services as an officer and employee petitioner also served as president of skate palace inc skate palace an entity that operates a roller skating rink skate palace leases the rink from rex annex billiards inc one of the corporations in which petitioner owns an interest petitioner performed many duties for the corporations including frequently visiting the properties for maintenance or general supervision traveling to skate palace to assist in the operations of the roller skating rink and traveling to schools and radio stations to market the roller skating rinks in the course of performing these duties petitioner incurred traveling expenses entertainment_expenses and other expenses that were not reimbursed by the corporations petitioner could have received reimbursement for these expenses from the corporations but he failed to ask on his and federal_income_tax returns petitioner claimed miscellaneous_itemized_deductions in the amounts of dollar_figure and dollar_figure respectively these amounts primarily represent what petitioner characterized as unreimbursed employee business_expenses incurred on behalf of the corporations the miscellaneous_itemized_deductions include expenditures in the amounts of dollar_figure for tax_return preparation fees and dollar_figure for a real_estate license in the notice_of_deficiency respondent disallowed petitioner's and claimed unreimbursed employee_expenses in the amounts of dollar_figure and dollar_figure respectively for the taxable_year respondent disallowed the deductions for the tax_return preparation fees and the real_estate license fee sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an employee however is not entitled to a deduction for an expense if the employee has a right of reimbursement from his employer because the employee's expenditure is not necessary 274_f2d_25 7th cir affg tcmemo_1959_31 79_tc_1 petitioner is not entitled to deduct the expenses he incurred as an employee under sec_162 as we stated in 40_tc_345 affd per curiam 326_f2d_760 2d cir these charges were business_expenses of the corporations and petitioner cannot convert the corporate expenses into his own by failing to claim repayment even though paid_by him see also 788_f2d_1406 9th cir affg tcmemo_1984_533 277_f2d_534 6th cir affg tcmemo_1959_34 petitioner argues in the alternative that the employee business_expenses are deductible pursuant to sec_212 as expenses_incurred in his capacity as an investor a shareholder however is not entitled to a deduction from his individual income for the payment of corporate expenses 308_us_488 we also note that petitioner may face other bars to deductibility for instance substantiation it appears as if an automobile mileage log allegedly prepared contemporaneously with petitioner's business travel was actually prepared in preparation for litigation accordingly we hold for respondent with respect to the deductions for unreimbursed employee business_expenses petitioner failed to introduce any evidence to show that he renewed a real_estate license in and there is no basis upon which we can sustain a deduction for this expense petitioner failed to substantiate the amount expended for tax_return preparation fees during a bill from the accounting firm of cherry bekaert holland indicated that petitioner spent dollar_figure during for the preparation of his tax_return petitioner's tax_return indicates that cherry bekaert holland also prepared this return the return is complicated and voluminous accordingly it appears certain that petitioner incurred tax preparation fees in and we allow petitioner a deduction on his federal_income_tax return in the amount of dollar_figure for tax_return preparation fees see 39_f2d_540 2d cir charitable_contribution deductions petitioner has been active in the greek orthodox church for many years he served on the local parish board and later on the diocese board petitioner also served on the five-member national executive committee of the st photios foundation st photios st photios is an organization established to maintain a shrine honoring early greek immigrants st photios has expanded and now hosts youth retreats workshops and seminars featuring prominent speakers st photios also houses the mission program of the greek orthodox church in addition to his other charitable activities petitioner has been active in the american hellenic educational progressive association ahepa ahepa is a national organization created in to help greek immigrants obtain citizenship learn the english language and assimilate into society without abandoning its original purpose ahepa has expanded and now operates to preserve hellenistic roots through cultural and educational programs ahepa is organized on the local district and national levels petitioner served on all three levels of ahepa's organization during and petitioner served on the diocesan council for the greek orthodox church the national executive committee of st photios and as secretary and treasurer for the ahepa district lodge petitioner traveled extensively to various organizational meetings and events the locations of the meetings included washington d c atlanta georgia knoxville tennessee baltimore maryland fort lauderdale florida miami beach florida richmond virginia jacksonville florida virginia beach virginia nassau bahamas st augustine florida montgomery alabama birmingham alabama athens greece and istanbul turkey on his and federal_income_tax returns petitioner deducted charitable_contributions in the amounts of dollar_figure and dollar_figure respectively the bulk of these amounts consisted of unreimbursed expenses_incurred during the above listed trips petitioner asserts that these expenditures were incurred in the process of providing services to the greek orthodox church st photios and ahepa typically the amounts claimed as expenses for any given trip include airfare lodging at a deluxe hotel meals other travel_expenses and generous tips occasionally exceeding dollar_figure petitioner generally included as an expense for meals the bill from an expensive lunch or dinner at which petitioner treated numerous people attending the meeting the figure includes a dollar_figure deduction for clothing donated to the crossnore school in the notice_of_deficiency respondent disallowed charitable_contribution deductions for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after concessions the amount of charitable_contribution deductions in the deduction claimed in was reduced to dollar_figure pursuant to sec_170 which limits the amount a taxpayer can deduct as a charitable_contribution for any taxable_year dispute involves only the valuation of clothing donated to crossnore school and unreimbursed travel_expenses claimed by petitioner respondent does not dispute the tax exempt status of any of the organizations involved crossnore school deduction sec_170 allows a deduction for charitable_contributions if the contribution is made in property other than money the amount of the contribution is the fair_market_value of the property sec_1_170a-1 income_tax regs on his federal_income_tax return petitioner claimed a charitable_contribution_deduction in the amount of dollar_figure for clothing donated to crossnore school a handwritten list of the items donated filled the majority of a sheet of looseleaf paper the items of greatest value on the list include eight three-piece suits four sport coats one tuxedo two overcoats four pairs of shoes one new one leather coat and two pairs of lizard skin boots respondent determined that the fair_market_value of the property was dollar_figure petitioner's testimony focused on the cost of some of the items but with the exception of the new shoes no evidence was introduced to show the condition or the fair_market_value of the property accordingly we conclude petitioner has failed to meet his burden of proving that the fair_market_value of the donated items was dollar_figure on the other hand we conclude that the value respondent placed on the donated items is low and therefore find the value of the items donated to crossnore school to be dollar_figure see cohan v commissioner f 2d pincite unreimbursed travel_expenses as previously noted sec_170 allows a deduction for charitable_contributions sec_170 requires that a charitable_contribution inter alia be made to or for_the_use_of the charitable_organization no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to a charitable_organization may constitute a deductible contribution sec_1_170a-1 income_tax regs allowable deductions include transportation_expenses and reasonable expenses for meals_and_lodging necessarily incurred while away from home id the phrase while away from home has the same meaning as when used for purposes of sec_162 id therefore a taxpayer's unreimbursed expenses for meals incurred while rendering services are only deductible if the nature of the travel requires the taxpayer to sleep or rest sleep_or_rest_rule see 389_us_299 54_tc_722 a taxpayer making a charitable_contribution is required to keep a canceled check a receipt from the donee organization or other reliable written record showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs the reliability of a written record is to be determined based on all the facts and circumstances of a particular case sec_1_170a-13 income_tax regs factors indicating that a written record is reliable include the contemporaneous nature of the writing and the regularity of the taxpayer's recordkeeping procedure id travel_expenses incurred by a person while rendering services on behalf of a charitable_organization are not subject_to the strict substantiation requirements of sec_274 sec_274 francis v commissioner tcmemo_1988_226 respondent disallowed certain deductions claimed by petitioner for unreimbursed travel_expenses for the taxable years and according to the stipulation of facts after concessions the amount of unreimbursed travel_expenses at issue for and are dollar_figure and dollar_figure respectively respondent disallowed these deductions for one or more of the following reasons petitioner failed to substantiate the deductions certain expenses were deducted twice certain meal expenses are not deductible because they were not associated with overnight travel some expenditures were lavish_or_extravagant some expenditures were not necessary and sec_170 disallows the expenses from certain trips involving personal pleasure recreation_or_vacation respondent has phrased many of these arguments generally without reference to specific deductions we have considered these arguments with regard to each deduction but in the interest of brevity have also chosen to speak generally whenever possible with respect to his charitable activities petitioner maintained fairly detailed records of his expenditures while traveling petitioner collected receipts from each of his expenditures and placed them in an envelope if petitioner was unable to obtain a receipt for an expenditure he made a contemporaneous notation of the expenditure upon returning from a trip petitioner would put the envelope containing the receipts for that trip in a file marked with the name of the charitable_organization to which the trip related this system ensured that the name of the organization the date at least to within a few days and the amount of each expenditure was recorded accordingly we conclude with the exception of items specifically mentioned below petitioner has substantiated his charitable_contribution deductions in light of this conclusion and the volume of transactions at issue we shall only address those contentions about which there appears to be a genuine dispute and we hold for petitioner with respect to any of the disputed deductions not specifically mentioned herein respondent asserts that petitioner deducted several expenditures twice specifically respondent asserts that an expenditure in the amount of dollar_figure paid_by petitioner to finance two banquets was allowed as a deduction for a trip to birmingham alabama on may and also claimed as a cash contribution to the diocese of atlanta see paragraph sec_21 and sec_33 of the stipulation of facts and corresponding exhibits based on our review of the relevant stipulation of facts and exhibits we conclude that the banquet expenses were claimed twice accordingly the dollar_figure cash contribution to the diocese of atlanta described in paragraph of the stipulation of facts must be reduced by dollar_figure additionally respondent asserts that several meal deductions relating to a trip to washington d c on july were deducted as meal expenses and also deducted as lodging_expenses a review of paragraph of the stipulation of facts and exhibit shows that expenses for several meals totaling dollar_figure5 were claimed twice accordingly we find dollar_figure of the disputed meal expenses referred to in paragraph of the stipulation of facts should be disallowed the stipulation of facts sets forth the amount_of_deductions claimed allowed and disallowed with respect to each trip and the date of each trip this information is voluminous and unnecessary to an understanding of the issues accordingly we have not reproduced it however in an effort to simplify the parties' task of making computations under rule we have referenced our discussion of the issues to the stipulation of facts this amount is the sum of individual meals in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on the morning of date petitioner flew to atlanta georgia for a diocese meeting petitioner returned to his home in charlotte north carolina later that evening because the trip did not require sleep or rest petitioner is not entitled to a deduction for meals on this trip accordingly the meal expenses claimed in the amount of dollar_figure listed in paragraph of the stipulation of facts are not deductible see united_states v correll supra saltzman v commissioner supra pincite sec_1_170a-1 income_tax regs respondent asserts that some expenses were lavish_or_extravagant and that some expenses were not required to be paid_by petitioner both assertions raise the question whether the expenses were reasonable and or necessary sec_1_170a-1 income_tax regs provides in relevant part similarly out-of-pocket transportation_expenses necessarily incurred in performing donated services are deductible reasonable expenditures_for meals_and_lodging necessarily incurred while away from home in the course of performing donated services also are deductible a requirement of reasonableness is inherent in the concept of necessary 77_tc_1124 thus expenses for travel meals_and_lodging must be both reasonable and necessary with these guidelines in mind we turn to petitioner's expenditures_for meals lodging transportation and other travel_expenses petitioner typically stayed at deluxe hotels during his travels for instance on a trip to baltimore maryland paragraph of the stipulation of facts petitioner stayed at the peabody court at a rate of dollar_figure per night similarly on an 11-day ahepa trip to fort lauderdale and miami beach florida paragraph of the stipulation of facts petitioner stayed at the sheraton bonaventure resort and spa and the doral ocean beach resort respectively incurring lodging charges of dollar_figure respondent does not dispute the need for lodging on these or similar trips but rather the reasonableness of the expenditures while few would characterize petitioner's choices of accommodations as frugal they were generally convenient petitioner often stayed at the hotel hosting the meeting he was attending when petitioner could not obtain a room at the hotel hosting the meeting he would stay at a similarly priced hotel in the vicinity this practice saved petitioner additional travel costs in addition petitioner held relatively prestigious positions in large charitable organizations such that staying in quality lodgings may have been acceptable practice bearing in mind that reasonableness is a relative term we conclude that petitioner's expenditures_for lodging were reasonable respondent also contends that expenses_incurred for the rental of a suite during a trip to washington d c paragraph of the stipulation of facts in excess of the ordinary room charge should be disallowed because this expenditure was unreasonable we hold that the rental of a suite was reasonable on this occasion because the travel at issue involved a week long stay and petitioner used the suite as a meeting place at which petitioner and officials of the greek orthodox church could discuss their affairs we reach a different conclusion with respect to certain expenditures made by petitioner for tips6 during petitioner apparently had a habit of generously tipping hotel employees such as valets bellboys and maids on separate day trips to washington d c paragraph of the stipulation of facts and baltimore maryland paragraph of the stipulation of facts petitioner claimed a deduction of dollar_figure per trip for such expenses on an 11-day trip to fort lauderdale and miami beach florida paragraph of the stipulation of facts petitioner claimed deductions in the respective amounts of dollar_figure and dollar_figure for such expenses similarly on a 4-day trip to richmond virginia paragraph of the stipulation of facts petitioner claimed a deduction in the amount of dollar_figure for such expense we are cognizant of the fact that the defining characteristics of a reasonable tip vary with the nature and quality of the services provided however we regard the on the four trips mentioned below petitioner listed the expenses for tips as misc in the stipulation of facts reasonableness of a tip as within the ambit of experience with the mainsprings of human conduct see 363_us_278 we conclude that the amount petitioner deducted as tips was in excess of a reasonable amount and accordingly allow dollar_figure per day for such expenses on each of these four trips we next consider whether any of the expenses claimed by petitioner constitute nondeductible personal or living_expenses pursuant to sec_262 petitioner claimed dollar_figure as a deduction for expenses_incurred for gratuities and taxes relating to the purchase of a 4-day spa plan while on the 11-day fort lauderdale miami beach florida trip paragraph of the stipulation of facts the actual cost of the spa plan was not deducted this expenditure was personal and unrelated to petitioner's performance of charitable services on a trip to atlanta georgia paragraph of the stipulation of facts petitioner deducted expenditures_for gasoline petitioner's receipts show that he filled the gas tank before he left his home in charlotte north carolina and again when he returned the second tank of gas was used for petitioner's personal affairs at home in charlotte rather than the trip to atlanta accordingly we sustain respondent's disallowance of dollar_figure of the amount claimed for gasoline on this trip petitioner claimed a deduction of dollar_figure for repairs to his car incurred on a trip to richmond virginia paragraph of the stipulation of facts petitioner used his car for charitable business and personal purposes in order to deduct such an expense petitioner must show that the repair was necessitated by petitioner's charitable travel as opposed to his personal or business travel 343_f2d_553 5th cir petitioner has failed to meet his burden_of_proof on this matter and therefore the dollar_figure repair expense is not deductible see 60_tc_988 respondent contends that petitioner's expenditures_for the following items were not necessary expenditures made for the meals of others the rental of a limousine in nassau bahamas to transport petitioner and other officials of ahepa to and from the airport and registration fees of others paid_by petitioner at an ahepa conference in virginia beach virginia these three items involve the payment by petitioner of expenses attributable to other individuals petitioner argues that his payment for the expenses of others are deductible on two grounds first petitioner argues that these expenses are deductible pursuant to sec_170 because they were made to or for_the_use_of a charitable_organization second petitioner contends that the payments are deductible as unreimbursed expenditures incurred incident to his rendition of charitable services the phrase or for_the_use_of was added after the word to in sec_170 by congress to allow a deduction for gifts made in trust for a charitable_organization or under a similar legal arrangement 495_us_472 none of petitioner's expenditures were made in trust for a charitable_organization or under a similar arrangement thus for petitioner to prevail on his first argument the expenditures must have been made to a charitable_organization in order for a payment to be considered as made to a charity the charity must have control_over the funds donated davenport v commissioner tcmemo_1975_369 however a donor's assertion that the charity would have spent the funds in the same manner does not vest the charity with control the charity must have the ability to choose how the funds are spent id in this regard charity begins where certainty in beneficiaries ends 2_tc_441 petitioner rather than the charitable organizations controlled the disposition of the funds expended for the meals of others the limousine and the ahepa conference registration fees further none of these expenditures were made at the request of any of the charitable organizations therefore the expenditures made by petitioner for other individuals do not constitute payments to a charitable_organization as noted above sec_1_170a-1 income_tax regs allows a taxpayer a deduction for unreimbursed expenses_incurred incident to the rendition of charitable services in davis v united_states supra the supreme court held that the taxpayers were not entitled to deduct amounts paid to their sons to finance the expenses of their sons' mormon missions in rejecting the taxpayers' claim that the expenses were deductible as unreimbursed expenses the supreme court noted that the taxpayers did not render the services their sons did id pincite petitioner's situation is slightly different in that he did independently render charitable services nonetheless we conclude the expenses paid on behalf of others are more accurately characterized as nondeductible gifts made to specific individuals rather than expenses_incurred by petitioner incident to his rendering of charitable services petitioner cites 676_f2d_35 2d cir affg 76_tc_178 60_tc_988 and mccollum v commissioner tcmemo_1978_435 for the proposition that a taxpayer may deduct payments made for the expenses of others pursuant to sec_1_170a-1 income_tax regs mccollum and smith involved situations where parents and their children incurred expenses while both rendered charitable services this court held that the parents could deduct their own unreimbursed expenses and their childrens' unreimbursed expenses both cases were distinguished by the supreme court in davis v united_states supra on the ground that the parents were being assisted by their children in rendering the services id pincite that is clearly not the situation here rockefeller v commissioner supra involved the question whether certain incidental charitable expenses were deductible under sec_170 and g in effect during the years and these provisions are not involved in this case and the holding and reasoning in rockefeller is inapposite we conclude therefore that petitioner is not entitled to deduct expenditures made for meals a limousine and registration fees attributable to other individuals but we are left with the task of discerning the portion of those expenses that related to other individuals petitioner deducted dollar_figure on a trip to virginia beach virginia as registration fees paragraph of the stipulation of facts dollar_figure of which related to registration fees of others paid_by petitioner accordingly we hold petitioner is not entitled to deduct dollar_figure of these expenses petitioner claimed dollar_figure as a deduction for a limousine on the nassau bahamas trip paragraph of the stipulation of facts petitioner rented the limousine to transport himself and three other executives of ahepa to and from the airport three- fourths of this expenditure is attributable to other individuals and is not deductible however respondent also asserts that the rental of a limousine was not a reasonable expense petitioner cites denison v commissioner tcmemo_1977_430 for the proposition that the rental of a chauffeur driven car may constitute a deductible expense denison was decided under sec_162 we agree that in certain circumstances the rental of a limousine may constitute a deductible expense under sec_162 and we do not foreclose the possibility under sec_170 however in denison the taxpayers established that the expense benefited their business by impressing wealthy european clients petitioner has not shown that the rental of the limousine in nassau benefited ahepa and indeed the expense has decidedly personal overtones see 57_tc_265 accordingly we hold the rental of a limousine as transportation to and from an airport is not a reasonable expense in the rendition of charitable services despite this conclusion petitioner is entitled to some deduction for transportation to and from the airport we will allow dollar_figure of the claimed dollar_figure as a deduction for his transportation to and from the airport in nassau cohan v commissioner f 2d pincite- the task of discerning petitioner's portion of each meal expenditure is more troublesome because petitioner's testimony regarding the number of people present at each meal is incomplete further simply knowing the number of people present at a dinner does not necessarily provide a sufficient basis for allocating the bill among them respondent allowed petitioner a deduction for meal expenses equal to the standard allowance for each trip based on our review of the record we conclude that petitioner purchased meals for others on the following trips location date stipulation of facts paragraph washington d c baltimore md richmond va washington d c knoxville tn washington d c virginia beach va nassau bahamas washington d c birmingham al apr may sept july nov may june aug sept may in light of the evidentiary problems associated with the allocation of meal expenses we adopt the standard allowance as a reasonable approximation of petitioner's expenditures_for his own meals on the above listed trips accordingly on trips on which petitioner purchased meals for others petitioner will be allowed a deduction for meals and banquet expenses equal to the amount allowed by respondent in the stipulation of facts on all other trips for which we conclude petitioner is entitled to a deduction for travel_expenses petitioner is entitled to deduct the amount claimed for meals as set forth in the stipulation of facts respondent contends that the expenses of certain entire trips are not deductible because they involved elements of personal pleasure recreation_or_vacation respondent particularly takes issue with petitioner's trips to virginia beach virginia nassau bahamas fort lauderdale florida athens greece and istanbul turkey respondent notes a letter describing the activities planned for the virginia beach ahepa conference compared the trip to a mini-vacation petitioner received a facial and massage while in nassau and petitioner enjoyed the use of a spa while in fort lauderdale the trips to athens and istanbul require more explanation petitioner traveled to athens on date first trip athens and istanbul on date second trip and in making their rule_155_computations the parties should note we disallowed dollar_figure of meal expenses relating to the washington d c trip on july par of the stipulation of facts for duplication meals includes the board dinner listed in par of the stipulation of facts and respondent conceded a deduction of dollar_figure for two banquets relating to the birmingham al trip on may par of the stipulation of facts accordingly as applied to the birmingham trip the disallowance relates only to the item listed as meals istanbul on date third trip petitioner recounts the reasons for these three trips paragraph of the stipulation of facts as follows centuries ago the roman catholic church and the greek orthodox church split control of the greek orthodox church has since rested in istanbul formerly constantinople the patriarch of the greek orthodox church is the equivalent of the pope to the roman catholic church prior to the first trip the patriarch fell terminally ill it became apparent that a successor would have to be named the archbishop of north and south america had the potential to ascend to the position turkish citizenship is a prerequisite for becoming a patriarch unfortunately the archbishop's turkish citizenship had been revoked petitioner embarked on the first trip a 7-day stay in athens to petition the turkish government to reinstate the archbishop's citizenship the trip was unsuccessful as expected the patriarch passed away shortly after the first trip petitioner took the second trip to attend the funeral of the patriarch finally petitioner embarked on the third trip as the official representative of his diocese to witness the installation of the new patriarch respondent disallowed all the expenses of the first trip and disallowed expenses for gifts meals_and_lodging on the second trip on the third trip respondent disallowed only meal expenses sec_170 prohibits a deduction for inter alia unreimbursed traveling expenses_incurred incident to the rendition of charitable services unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel the meaning of a significant_element_of_personal_pleasure_recreation_or_vacation is far from self-evident an inquiry into the legislative_history of this provision provides some insight the house report states in determining whether travel away from home involves a significant_element_of_personal_pleasure_recreation_or_vacation the fact that a taxpayer enjoys providing services to the charitable_organization will not lead to denial of the deduction for example a troop leader for a tax-exempt youth group who takes children belonging to the group on a camping trip may qualify for a charitable deduction with respect to his or her own travel_expenses if he or she is on duty in a genuine and substantial sense throughout the trip even if he or she enjoys the trip or enjoys supervising children by contrast a taxpayer who only has nominal duties relating to the performance of services for the charity or who for significant portions of the trip is not required to render services is not allowed any deduction for travel costs h rept the example makes clear that the relevant inquiry is the extent and duration of the charitable services provided by the taxpayer and not some quantum measure of pleasure derived by the taxpayer with this in mind we turn to the facts of this case with regard to petitioner's domestic travel and travel to nassau bahamas a review of the evidence reveals that petitioner there is some case law interpreting this phrase in the context of sec_213 see eg 369_us_499 did not enjoy a significant_element_of_personal_pleasure_recreation_or_vacation within the meaning of the statute the exhibits often contain itineraries detailing the activities scheduled at a particular conference these itineraries corroborate petitioner's testimony and together establish that petitioner routinely spent a full_day attending meetings or otherwise providing services while attending conferences the virginia beach virginia trip provides a good example a letter describing the activities scheduled during this ahepa conference indicated that golf and tennis tournaments were scheduled however petitioner served on the national executive committee the letter shows that committee meetings lasted all day precluding participation in the recreational activities accordingly we conclude that sec_170 does not prohibit petitioner from deducting expenses related to his domestic travel or his travel to nassau bahamas we reach a different conclusion with regard to petitioner's travel to athens and istanbul petitioner has provided no evidence to establish the specific activities he undertook on either the first or third trip regarding the third trip petitioner asserts that he was an official representative of the church however this in and of itself is not enough to satisfy sec_170 therefore we are unable to conclude that elements of personal pleasure recreation_or_vacation did not constitute a significant element of the first and third trips petitioner provided an itinerary for the second trip showing the activities he undertook while attending the funeral of the patriarch however petitioner has failed to establish that he provided any charitable services while on this sojourn we conclude that petitioner attended the funeral as an observer in sum we find that sec_170 prohibits a deduction for the traveling expenses_incurred on petitioner's three trips to athens and istanbul compare 57_tc_265 while the gifts petitioner made to the greek orthodox church on the second trip could be viewed as traveling expenses they may also be viewed as independent charitable_contributions thus these expenses must be analyzed separately petitioner claimed a deduction for gifts on the second trip in the amount of dollar_figure a review of the exhibits reveals that petitioner has only substantiated dollar_figure of this amount the evidence consists of two receipts one for silver polish in the amount of dollar_figure and one for tequila in the amount of dollar_figure petitioner failed to explain and we fail to see the usefulness of a bottle of tequila to the greek orthodox church we conclude that the tequila was more_likely_than_not purchased for personal consumption or as a nondeductible gift to a specific individual accordingly petitioner is entitled to a deduction in the amount of dollar_figure for gifts made on the second trip accuracy-related_penalties sec_6662 imposes a penalty equal to percent of any portion of the underpayment attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the law sec_6662 failure to maintain adequate_records constitutes negligence 40_tc_30 johnson v commissioner t c memo affd without published opinion 8_f3d_811 3d cir similarly adopting a position that lacks a reasonable basis constitutes negligence sec_1 b income_tax regs disregard of the rules or regulations includes any careless reckless or intentional disregard sec_6662 disregard of the rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs no penalty may be imposed under sec_6662 for any portion of an underpayment with respect to which the taxpayer acted with reasonable_cause or in good_faith sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause or in good_faith is made on a case-by-case basis sec_1_6664-4 income_tax regs isolated computational or transcriptional errors are not inconsistent with reasonable_cause and good_faith id generally with respect to the portion of the understatement attributable to petitioner's disallowed charitable_contribution deductions petitioner's errors did not rise to the level of negligence with few exceptions petitioner substantiated the deductions claimed the disallowance of many of the deductions turned on the resolution of a difficult factual question such as valuation reasonableness or the meaning of personal pleasure recreation_or_vacation despite our general finding we conclude that petitioner was negligent with respect to certain items deducted as charitable_contributions the sleep_or_rest_rule is well settled law accordingly we conclude petitioner carelessly disregarded the rules and regulations by deducting dollar_figure for meal expenses on a day trip in violation of this rule the prohibition on the deduction of personal expenses is equally well settled we again conclude petitioner carelessly disregarded the rules and regulations by deducting personal expenses this finding relates to petitioner's deductions for gratuities and taxes attributable to spa services and the extra tank of gasoline discussed above we exclude from this finding the dollar_figure petitioner paid for an auto repair because this deduction was disallowed as a result of petitioner's inability to prove the repair was caused by charitable use of the automobile not a disregard of the rules or regulations we further conclude that the penalties should apply to the disallowed portion of the expenditures made for gifts on the second trip to athens greece and istanbul turkey because the disallowance of this deduction related to petitioner's failure to keep records and the attempt to deduct the cost of tequila as a gift to the greek orthodox church finally we note that we have not applied the penalties to the meal expenses that were deducted twice as these can be fairly characterized as isolated transcriptional errors we sustain the penalties with respect to petitioner's disallowed employee_business_expense deductions several grounds existed to justify the disallowance of these deductions in addition petitioner's substantiation left something to be desired the large majority of these deductions involved traveling expenses petitioner made no attempt to establish the business_purpose for any of the deductions as required by sec_274 petitioner failed to specify the corporation to which these expenses were attributable furthermore a colloquy at trial between respondent and petitioner revealed that petitioner's travel log was patently erroneous and most likely prepared in preparation for litigation the log contained numerous mileage entries that conflicted with mileage records on auto repair bills moreover the pagination of the mileage log indicated that the entries in the log may have been written prior to the entries in the log accordingly we find petitioner is liable for the penalties under sec_6662 for and on the portion of the understatements attributable to the disallowed unreimbursed employee business_expenses decision will be entered under rule
